Per Curiam:
We hold in this case as follows: 1. That a right, still in force to erect, construct and maintain suitable wires and other conductors, with the necessary poles and other fixtures and apparatus in, on, over and under the streets, avenues, public parks and places of said village (the defendant), for conducting and distributing electricity for commercial lighting and heat under reasonable regulations, was granted by the adoption of the resolution of October 5, 1898, by the board of trustees of the defendant, to the assignor of the plaintiff. 2. That the plaintiff has kept and performed all of the conditions upon which the said franchise was granted, and that the written notice served by the defendant upon the plaintiff December 11, 1912, was ineffectual to discontinue or forfeit the franchise theretofore granted to the plaintiff. All concurred. Judgment reversed, with costs, and judgment directed for the plaintiff, granting a permanent injunction, with costs.